Exhibit 10.1

 

EXECUTION COPY

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT dated as of December 4, 2005 (this “Agreement”), by and
among Liberty Media Corporation, a Delaware corporation (“Parent”), and Jovian
Holdings, LLC (formerly known as JPS International, LLC), a Delaware limited
liability company (the “Stockholder”).

 

RECITALS

 

WHEREAS, Parent, Provide Commerce, Inc., a Delaware corporation (the “Company”)
and Barefoot Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), concurrently with the execution of this
Agreement, have entered into an Agreement and Plan of Merger dated as of the
date hereof (as such agreement may be modified or amended from time to time, the
“Merger Agreement”), which provides for the merger of Merger Sub with and into
the Company, with the Company as the surviving corporation in the merger (the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, pursuant to the Merger, all of the issued and outstanding shares of
capital stock of the Company will be canceled and converted into the right to
receive the Merger Consideration upon the terms and subject to the conditions
set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder Beneficially (as defined below)
owns certain shares of common stock, par value $0.001 per share, of the Company
(the “Company Common Stock”);

 

WHEREAS, in order to induce Parent and Merger Sub to execute the Merger
Agreement, Stockholder desires to restrict the transfer or disposition of, and
desires to vote, the Subject Shares (as defined below) as provided in this
Agreement, and the execution and delivery of this Agreement and the Proxy
(defined below) is a material condition to Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement; and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Merger Agreement.

 

NOW, THEREFORE, to induce Parent and Merger Sub to enter into, and in
consideration of their entering into, the Merger Agreement, and in consideration
of the promises and the representations, warranties and agreements contained
herein, the parties agree as follows:

 

ARTICLE I

 

AGREEMENT TO VOTE

 

Section 1.1. Agreement to Vote. Subject to the terms and conditions hereof, the
Stockholder irrevocably and unconditionally agrees that from and after the date
hereof and until



--------------------------------------------------------------------------------

the earlier to occur of (a) the Effective Time and (b) 5:00 p.m. (New York time)
on the 180th day following the date the Merger Agreement is terminated in
accordance with its terms (the earlier of (a) and (b) being referred to as the
“Expiration Time”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of stockholders, however called, or in
connection with any written consent of the Company’s stockholders, the
Stockholder will (x) appear at each such meeting or otherwise cause its Subject
Shares (as defined below) to be counted as present thereat for purposes of
calculating a quorum, and respond to each request by the Company for written
consent, if any and (y) Vote (as defined below), or cause to be Voted at such
meeting, all of the Stockholder’s Subject Shares (i) in favor of approval and
adoption of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement (the Merger together with such
transactions, collectively, the “Transactions”), (ii) against any action or
agreement made in opposition to, or in competition with, the Merger Agreement,
the Merger or the Transactions or that is intended, or could reasonably be
expected to materially impede, interfere with, adversely affect or discourage
the Transactions or inhibit the timely consummation of the Transactions,
including, without limitation, any Alternative Proposal, and (iii) except for
the Transactions, against any merger, consolidation, business combination,
reorganization, recapitalization, liquidation or sale or transfer of any
material assets of the Company, in each case, to the same extent and with the
same effect as the Stockholder might or could do under applicable law, rules and
regulations. For the purposes of this Agreement: “Vote” and any correlative term
shall include voting in person or by proxy in favor of or against any action,
otherwise consenting or withholding consent in respect of any action (including,
without limitation, consenting in accordance with Section 228 of the DGCL) or
taking other action in favor of or against any action; and a Person
“Beneficially” owns a security if such Person, directly or indirectly, through
any contract, arrangement, understanding or otherwise has (A) the power to vote,
or direct the vote of such security and (B) the power to dispose, or direct the
disposition of such security.

 

Section 1.2. Additional Shares. The Stockholder hereby agrees, while this
Agreement is in effect, to promptly notify Parent of the number of any new
shares of Company Common Stock with respect to which Beneficial ownership is
acquired by the Stockholder, if any, after the date hereof (such shares of
Company Common Stock, “New Shares”). The Stockholder also agrees that any New
Shares acquired or purchased by it shall be subject to the terms of this
Agreement to the same extent as if they constituted Subject Shares.

 

Section 1.3. Restrictions on Transfer. On and after the date hereof and until
the Expiration Time, the Stockholder agrees not to, directly or indirectly,
transfer, sell, offer, exchange, pledge or otherwise dispose of or encumber any
of its Subject Shares, Options (as defined below) or New Shares; provided,
however, that the Stockholder may transfer any of the Subject Shares to a
charitable foundation controlled by or under common control with the Stockholder
if such charitable foundation, as an express condition precedent of such
transfer, becomes a party to this Agreement by executing a counterpart signature
page hereto and agreeing to be bound by its original terms.

 

Section 1.4. Proxies. The Stockholder hereby revokes any and all previous
proxies granted with respect to its Subject Shares. By entering into this
Agreement, the Stockholder hereby grants a proxy (“Proxy”) appointing Parent,
Merger Sub and each of their designees, and each of them individually, as the
Stockholder’s attorney-in-fact and proxy, with full power of

 

2



--------------------------------------------------------------------------------

substitution, for and in the Stockholder’s name, to be counted as present, Vote,
dissent or withhold consent, or otherwise to act on behalf of the Stockholder
with respect to its Subject Shares in favor of the Merger Agreement and the
Transactions and otherwise in the manner contemplated by, and to give effect to,
Section 1.1 hereof. The Proxy granted by the Stockholder pursuant to this
Section 1.4 is, subject to the last sentence of this Section 1.4, irrevocable
and is coupled with an interest, in accordance with Section 212(e) of the DGCL,
and is granted in order to secure the Stockholder’s performance under this
Agreement and also in consideration of Parent and Merger Sub entering into this
Agreement and the Merger Agreement. If the Stockholder fails for any reason to
be counted as present, consent or Vote the Stockholder’s Subject Shares in
accordance with the requirements of Section 1.1 above (or anticipatorily
breaches such section), then Parent and Merger Sub shall have the right to cause
to be present, consent or vote the Stockholder’s Subject Shares in accordance
with the provisions of Section 1.1. The Proxy granted by the Stockholder
hereunder shall supersede any prior proxy and shall not be superseded by any
later proxy granted, made or purported to be granted or made by the Stockholder.
The Proxy granted by the Stockholder shall terminate upon termination of this
Agreement in accordance with its terms.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1. Representations and Warranties of Stockholders. The Stockholder
represents and warrants to Parent that:

 

(a) The Stockholder Beneficially owns the number of shares of Company Common
Stock set forth opposite the Stockholder’s name on Exhibit A attached hereto
(such shares of Company Common Stock, the “Subject Shares”), free and clear of
all Liens or Restrictions. Except for this Agreement and the Merger Agreement,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which it is a party relating to the pledge,
disposition or Voting of such Subject Shares and there are no Voting trusts or
Voting agreements with respect to such Subject Shares.

 

(b) The Stockholder does not beneficially own any shares of Company Common Stock
other than the Stockholder’s Subject Shares and does not have any options,
warrants or other rights to acquire any additional shares of capital stock of
the Company or any security exercisable for or convertible into shares of
capital stock of the Company (“Options”).

 

(c) The Stockholder has not appointed or granted any proxy, which appointment or
grant is still effective with respect to the Subject Shares or any New Shares.

 

(d) The Stockholder is duly organized and validly existing under the laws of its
jurisdiction of organization and is duly authorized to do business and is in
good standing under the laws of its jurisdiction of organization.

 

(e) The Stockholder has full power and authority to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder and this
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of the

 

3



--------------------------------------------------------------------------------

Stockholder enforceable against it in accordance with its terms (except insofar
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

 

(f) Other than filings under the Exchange Act, no notices, reports or other
filings are required to be made by the Stockholder with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Stockholder from, any Governmental Entity, in connection with the execution
and delivery of this Agreement by the Stockholder.

 

(g) The execution, delivery and performance of this Agreement by the Stockholder
does not, and the consummation by it of the transactions contemplated hereby
will not, (i) violate, conflict with or constitute a breach of, or a default
under, the certificate of formation, articles of organization, operating
agreement or any of their comparable governing instruments of the Stockholder,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, modification or acceleration) (whether after the
giving of notice or the passage of time or both) under any Contract to which the
Stockholder is a party or by which any of its assets are bound, (iii) will not
result in the creation of any Lien on any of the assets of the Stockholder or
(iv) result in a violation of, under or pursuant to any law, rule, regulation,
order, judgment or decree applicable to the Stockholder or by which any of its
assets are bound.

 

ARTICLE III

 

ADDITIONAL AGREEMENTS

 

Section 3.1. Waiver of Appraisal Rights. The Stockholder hereby waives any
rights of appraisal or rights of dissent from the Merger that the Stockholder
may have under the DGCL or otherwise.

 

Section 3.2. Sales Plans. The Stockholder hereby agrees and covenants that, as
soon as practicable after the date hereof, the Stockholder will take any and all
actions reasonably necessary to suspend (until the Expiration Time) or terminate
its participation in any and all plans adopted pursuant to Rule 10b5-1
promulgated under the Exchange Act to which such Stockholder is a party that
relate to the Subject Shares, Options or any New Shares.

 

Section 3.3. Disclosure. The Stockholder hereby authorizes Parent and Merger Sub
to publish and disclose in any announcement or disclosure required by the
Commission and in the Proxy Statement the Stockholder’s identity and ownership
of the Subject Shares and New Shares (if any) and the nature of the
Stockholder’s obligation under this Agreement. The Stockholder hereby agrees
that, without the prior written consent of Parent, it shall not issue any press
release or make any public statements with respect to this Agreement, the Merger
Agreement, the Transactions, Parent, Merger Sub or the Company, except as may be
required by applicable law or court process.

 

4



--------------------------------------------------------------------------------

Section 3.4. Non-Interference; Further Assurances. The Stockholder agrees that
prior to the termination of this Agreement, it shall not take any action that
would make any representation or warranty of it contained herein untrue or
incorrect or have the effect of preventing, impeding, interfering with or
adversely affecting the performance by the Stockholder of its obligations under
this Agreement.

 

Section 3.5. No Proxy Solicitations. The Stockholder agrees that it will not,
nor will it permit any of its members or any Person under its control to,
directly or indirectly: (i) solicit, initiate, encourage, knowingly induce any
inquiry with respect to, or the making, submission or announcement of, any
Alternative Proposal, (ii) participate or engage in any discussions or
negotiations regarding, or furnish to any Person any nonpublic information with
respect to, or take any other action that is intended to facilitate or encourage
any inquiries concerning or the making of any proposal that constitutes or could
reasonably be expected to lead to, any Alternative Proposal, (iii) approve,
endorse, recommend or make or authorize any public statement, recommendation or
solicitation in support of any Alternative Proposal, or (iv) execute or enter
into, or publicly propose to execute or enter into, any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any Alternative Proposal or transaction contemplated
thereby, except, with respect to clauses (i) and (ii) to notify such Person as
to the existence of these provisions. The Stockholder further agrees that it
shall use reasonable efforts to cause its agents and representatives (including
any investment banker, attorney or accountant retained by Stockholder) to comply
with this Section 3.5, and shall not authorize or permit any of them to take any
action in contravention of the provisions hereof. It is understood that this
Section 3.5 limits the rights of the Stockholder only to the extent that
Stockholder is acting in Stockholder’s capacity as a stockholder, and that the
taking of any action specifically permitted by Section 6.5 of the Merger
Agreement by any officer or director of the Company (in his or her capacity as
such) shall not be considered a breach or violation of this Agreement.

 

Section 3.6. No Voting Trusts. The Stockholder agrees that it will not, nor will
the Stockholder permit any Person under its control to, deposit any of the
Stockholder’s Subject Shares or New Shares (if any) in a Voting trust or subject
any of such Stockholder’s Subject Shares or New Shares (if any) to any
arrangement with respect to the Voting of the Subject Shares or New Shares (if
any) inconsistent with this Agreement.

 

Section 3.7. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to any Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the Stockholder, and Parent and Merger Sub shall
have no authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of the Company or exercise any
power or authority to direct the Stockholder in the voting of any of the Subject
Shares, except as otherwise provided herein with respect to the Subject Shares
and New Shares (if any).

 

5



--------------------------------------------------------------------------------

ARTICLE IV

 

TERMINATION

 

Section 4.1. Termination. This Agreement and the Proxy shall terminate and shall
have no further force or effect after Expiration Time.

 

Section 4.2. Effect of Termination. Upon termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of Section 4.1, this
Section 4.2 and Article V, which will survive such termination.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1. Specific Performance. Each party hereto acknowledges that it will
be impossible to measure in money the damage to the other party if a party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other party will not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, is the appropriate remedy for
any such failure and will not oppose the granting of such relief on the basis
that the other party has an adequate remedy at law.

 

Section 5.2. Entire Agreement; Amendment; Waiver. This Agreement (including the
Exhibits and the other documents and instruments referred to herein) constitutes
the entire agreement and supersedes all prior agreements and understandings,
written or oral, among the parties with respect to the subject matter hereof.
This Agreement may not be amended, supplemented or modified, and no provisions
hereof may be modified or waived, except by an instrument in writing signed by
each of the parties hereto. No waiver of any provisions hereof by any party
shall be deemed a waiver of any other provisions hereof by any such party, nor
shall any such waiver be deemed a continuing waiver of any provision hereof by
such party.

 

Section 5.3. Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally
(by reputable overnight courier service or otherwise) or mailed, certified or
registered mail with postage prepaid, or sent by confirmed telecopier, as
follows:

 

  (a) If to Parent:

 

    Liberty Media Corporation

    12300 Liberty Boulevard

    Englewood, CO 80112

    Attention: General Counsel

    Facsimile: (720) 875-5382

 

6



--------------------------------------------------------------------------------

    with an additional copy to:

 

    Baker Botts L.L.P.

    30 Rockefeller Plaza

    New York, New York 10112

    Attention: Lee D. Charles, Esq.

    Facsimile: (212) 408-2501

 

  (b) If to Stockholder:

 

    Jovian Holdings, LLC

    303 East 17th Ave. Suite 1080

    Denver, CO 80203

    Attention: Olivia Lazarus

    Facsimile: (303) 756-7191

 

    with an additional copy to:

 

    E*Law Group

    3555 W. 110th Place

    Westminster, Colorado 80031

    Attention: Jeremy W. Makarechian, Esq.

    Facsimile: (303) 479-7920

 

or to such other Person or address as any party shall specify by notice in
writing to the other party. Any such notice shall be deemed to have been given
(i) upon actual delivery, if delivered by hand, (ii) on the third (3rd) business
day following deposit of such notice, properly addressed with postage prepaid,
with the United States Postal Service if mailed by registered or certified mail,
return receipt requested, or (iii) upon sending such notice, if sent via
facsimile, with confirmation of receipt, except that any notice of change of
address shall be effective only upon actual receipt thereof.

 

Section 5.4. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

 

Section 5.5. Venue; Waiver of Jury Trial. The parties hereby irrevocably consent
to the exclusive jurisdiction and venue of the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.

 

7



--------------------------------------------------------------------------------

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.5.

 

Section 5.6. Severability. In the event that any provision of the Agreement is
held to be illegal, invalid or unenforceable in a final, unappealable order or
judgment (each such provision, an “invalid provision”), then such provision
shall be severed from this Agreement and the remaining provisions of this
Agreement shall remain binding on the parties hereto. Without limiting the
generality of the foregoing sentence, in the event a change in any applicable
law, rule or regulation makes it unlawful for a party to comply with any of its
obligations hereunder, the parties shall negotiate in good faith a modification
to such obligation to the extent necessary to comply with such law, rule or
regulation that is as similar in terms to the original obligation as may be
possible while preserving the original intentions and economic positions of the
parties as set forth herein to the maximum extent feasible.

 

Section 5.7. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 

Section 5.8. Headings. All Section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

 

Section 5.9. THIRD PARTY BENEFICIARIES. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY THIRD PARTY ANY RIGHTS OR REMEDIES OF
ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.

 

Section 5.10. Assignment. Neither the Stockholder nor Parent may assign any of
its rights or obligations under this Agreement without the prior written consent
of the other parties hereto, except that Parent may assign its rights and
obligations hereunder to any of its direct or indirect wholly owned subsidiaries
(including Merger Sub), but no such assignment shall relieve Parent of its
obligations hereunder if such transferee does not perform such obligations.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.

 

8



--------------------------------------------------------------------------------

Section 5.11. Joint Participation in Drafting this Agreement. The parties
acknowledge and confirm that each of their respective attorneys have
participated jointly in the drafting, review and revision of this Agreement and
that it has not been written solely by counsel for one party and that each party
has had the benefit of its independent legal counsel’s advice with respect to
the terms and provisions hereof and its rights and obligations hereunder. Each
party hereto, therefore, stipulates and agrees that the rule of construction to
the effect that any ambiguities are to be or may be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor any party against another and that no party shall have the benefit of any
legal presumption or the detriment of any burden of proof by reason of any
ambiguity or uncertain meaning contained in this Agreement.

 

Section 5.12. Expenses. Whether or not the Transactions are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such cost
or expense.

 

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

LIBERTY MEDIA CORPORATION

By:

 

/s/ Michael P. Zeisser

   

Michael P. Zeisser

   

Senior Vice President

JOVIAN HOLDINGS, LLC

By:

 

/s/ Olivia Lazarus

   

Olivia Lazarus

   

Vice President of Finance

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

STOCKHOLDER OWNERSHIP OF

SUBJECT SHARES AND OPTIONS

 

Stockholder

--------------------------------------------------------------------------------

  

    Subject Shares    

--------------------------------------------------------------------------------

  

    Options    

--------------------------------------------------------------------------------

Jovian Holdings, LLC

   3,508,151    0

TOTAL

   3,508,151    0